Laurus Master Fund, Ltd.
c/o Laurus Capital Management, L.L.C.
825 Third Avenue 14th Floor
New York, New York 10022
 
 
September 12, 2006
 
Titan Global Holdings, Inc.
44358 Old Warm Springs Blvd.
Fremont, California 94538-6148


 
Ladies and Gentlemen:
 
Laurus Master Fund, Ltd. (“Laurus”) has provided certain financing to Titan
Global Holdings, Inc. (the “Company”), pursuant to agreements dated as of
November 20, 2003 and March 30, 2004 (the “Agreements”), pursuant to which
Laurus has received or has the right to receive certain shares (the “Shares”) of
the Company’s common stock (“Common Stock”). Laurus and the Company have entered
into an agreement dated as of the date hereof pursuant to which the Company has
a right to purchase certain shares of the Company’s common stock from Laurus. In
consideration of good and valuable consideration, receipt of which is hereby
acknowledged, Laurus hereby agrees that during the period commencing on the date
hereof through the date which is two years thereafter, without the prior written
consent of the Company, Laurus will not sell Shares during a twenty two (22) day
trading period in a number that exceeds twenty percent (20%) of the aggregate
dollar trading volume of the Common Stock for the twenty two (22) day trading
period immediately preceding and including the date of such proposed sales by
Laurus. Such restriction shall not in any way affect Laurus’ right to convert or
exercise any of its options, warrants or convertible notes issued by the
Company.
 
Notwithstanding the foregoing, the restrictions set forth above shall not apply
to transfers in a private transaction, including as a bona fide gift or gifts,
provided that the transferee thereof agree to be bound in writing by the
restrictions set forth herein.
 
The undersigned hereby represents and warrants that (i) the undersigned has full
power and authority to enter into this Letter Agreement, and (ii) the
undersigned was represented by legal counsel in connection herewith. All
authority herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.
 

 
 

--------------------------------------------------------------------------------

 

This agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof.
 
 
 

        LAURUS MASTER FUND, LTD.  
   
   
    By:   /s/ David Grin  

--------------------------------------------------------------------------------

Name: David Grin   Title: Director
